Beck, P. J.
1. Where the holder of the promissory note'sued upon alleged the giving of the notice in writing required in section 4252 of the Civil Code (providing for the giving of notice of intention to bring suit, etc.), set forth a copy of the notice alleged to have been mailed to the defendant, and called upon the defendant to produce the original notice, and it was admitted by the defendant’s counsel in open court that the *338notice was received, the objection to this proof of the service was without merit.
No. 1740.
August 14, 1920.
Complaint. Before Judge Irwin. Douglas superior court. October 7, 1919.
J. B. Bedgood and John H. Hudson, for plaintiff in error.
W. A. James, contra.
2. Upon the main questions in the ease, apart from the question of attorney’s fees, as to which the evidence authorized the verdict, the evidence demanded a finding for the plaintiff; and if there were inaccuracies in the parts of the charge complained of, they are not such as to cause the grant of a new trial.
3. There was no merit in the grounds of the motion not specially dealt with.

Judgment affirmed.


All the Justices concur.